Citation Nr: 0711900	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-43 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from June 1953 to April 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
service connection for both bilateral hearing loss disability 
and tinnitus.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection is warranted for 
both chronic bilateral hearing loss disability and tinnitus 
as the claimed disorders were precipitated by his noise 
exposure while serving in an Army artillery unit.  In his 
March 2004 notice of disagreement, the veteran conveyed that 
"I was exposed to the loud noises of explosions and gunfire 
while I was in the military stationed in Korea during the 
Korean War."  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish evaluations 
and effective dates for an initial award for either chronic 
bilateral hearing loss disability or chronic tinnitus.  

In reviewing the claims file, the Board observes that the 
veteran's service medical documentation is not of record.  A 
December 2003 statement from the National Personnel Records 
Center (NPRC) indicates that the veteran's service medical 
records were not found and may have been destroyed in the 
1973 fire at the NPRC.  The veteran's April 1955 Report of 
Separation from the Armed Forces of the United States is of 
record.  It does not reflect that the veteran served in 
Korea.  The veteran's other service personnel documentation 
is not of record.  

In a December 2003 Request for Information Needed to 
Reconstruct Medical Data (NA Form 13055) and a December 2003 
written statement, the veteran indicated that he was treated 
for ringing of the ears at the Bad Kreuznach, Germany, Army 
medical facility during active service; Halstead Hospital in 
1975; and Table Rock Clinic in July 2003 and by Randy Miller 
in December 2003.  A March 2004 written statement from the 
veteran's wife conveys that the veteran had been evaluated at 
the Hertzler Clinic, Halstead, Kansas, in 1979.  Clinical 
documentation of the cited treatment is not of record.  

The VA should obtain all relevant military, VA, and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  When a veteran identifies clinical 
treatment associated with specific military facilities, the 
VA has a duty to either undertake an exhaustive record search 
or explain why such action is not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).  

The report of a December 2003 VA examination for compensation 
purposes states that "the opinions of the examiner were 
reached with access to a very limited amount of medical 
information."  The examiner clarified that "review of 
civilian medical records may provide the examiner with 
information that could significantly alter the conclusions 
and opinions reached above."  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In light of the Court's direction and given the 
examiner's statements in the December 2003 VA examination 
report, the Board finds that a further VA evaluation is 
needed to allow for the proper resolution of the issues 
raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) the 
veteran's service personnel file (201 or 
equivalent) be forwarded for 
incorporation into the record and (2) a 
search be made of the records of the Bad 
Kreuznach, Germany, Army medical facility 
for any documentation pertaining to 
treatment of the veteran between 1953 and 
1955.  All material produced by the 
requested search should be incorporated 
into the record.  If no records are 
located, a written statement to that 
effect should be incorporated into the 
claims file.  

3.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his chronic 
bilateral hearing loss disability and 
chronic tinnitus including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Halstead Hospital, Table 
Rock Clinic, Hertzler Clinic, Randy 
Miller, and all other identified health 
care providers and request that they 
forward copies of all available relevant 
clinical documentation for incorporation 
into the claims file.  

4.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Fayetteville, 
Arkansas, VA Medical Center and the Mount 
Vernon, Missouri, VA Outpatient Treatment 
Center after September 2004, not already 
of record, be forwarded for incorporation 
into the record.  

5.  If, and only if, any additional 
evidence is received, then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the nature and etiology of his 
chronic bilateral hearing loss disability 
and chronic tinnitus.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance opinions as 
to the following: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's chronic 
bilateral hearing loss disability 
originated during active service or 
is in any other way causally related 
to active service.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's chronic 
tinnitus originated during active 
service or is in any other way 
causally related to active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

6.  Then readjudicate the issues of 
service connection for both chronic 
bilateral hearing loss disability and 
chronic tinnitus with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002).  If the 
benefits sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

